Case 1:20-cv-00107-HG-KJM Document 29 Filed 12/28/20 Page 1 of 2   PageID #: 177



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 HAWAII MASONS’ AND PLASTERERS’ )         CIV. NO. 20-00107 HG-KJM
 ANNUITY FUND, by its trustees, )
 Peter Iriarte, Keone Walsh,     )
 Zach Bonilla, Melvin Silva,     )
 Jr., Patrick Coronas, Greg      )
 Uyematsu, Claude Matsumoto,     )
 Brian Viloria, Donald Pang, and )
 Michael Mazzone,                )
                                 )
                Plaintiffs,      )
                                 )
           vs.                   )
                                 )
 TOGIPO SENE ILI; JANE DOES 1- )
 10; DOE CORPORATIONS 1-10; DOE )
 PARTNERSHIPS 1-10; and DOE      )
 TRUSTS 1-10,                    )
                                 )
                Defendants.      )

 ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION, AS
     MODIFIED, TO DENY PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
                            (ECF NO. 27)

       Findings and Recommendation having been filed and served on

 all parties on November 19, 2020, and no objections having been

 filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.2,

 the FINDINGS AND RECOMMENDATION TO DENY PLAINTIFFS’ MOTION FOR

 DEFAULT JUDGMENT (ECF No. 27) are adopted as the opinion and

 order of this Court with the following MODIFICATIONS:

       On Page 2, line 15, in the last line in the second full

 paragraph, add “the” between “DENY” and “Motion.”

       On Page 8, in the citation in the last paragraph, replace

                                      1
Case 1:20-cv-00107-HG-KJM Document 29 Filed 12/28/20 Page 2 of 2   PageID #: 178



 “ECF No. 1 at 34; ECF 12-6 at 2" with “ECF No. 1 at 10 ¶ 34; ECF

 No. 12-6 at 2.”

       On Page 9, in the first citation in the second full

 paragraph, replace “ECF No. 1 at 36; ECF No. 12-7 at 3" with “ECF

 No. 1 at 10, ¶ 36; ECF No. 12-7 at 3.”



       IT IS SO ORDERED.

       Dated: December 28, 2020, Honolulu, Hawaii.




 Hawaii Masons’ and Plasterers’ Annuity Fund, by its trustees v.
 Togipo Sene Ili; Jane Does 1-10; Doe Corps. 1-10; Doe
 Partnerships 1-10; Doe Trusts 1-10, 20-cv-00107 HG-KJM, Order
 Adopting Findings and Recommendation, as Modified, to Deny
 Plaintiffs’ Motion for Default Judgment (ECF No. 27)
                                 2
